Exhibit 4.5 RESTRICTED STOCK AWARD AGREEMENT This Restricted Stock Award Agreement (this “ Agreement ”) is made and entered into as of the “ Grant Date ” (defined below) by and between National Commerce Corporation, a Delaware corporation (the “ Company ”), and the “ Participant ” (defined below). Participant: Grant Date: Shares of Restricted Stock: Vesting Schedule: First Anniversary of Grant Date Second Anniversary of Grant Date Third Anniversary of Grant Date Fourth Anniversary of Grant Date Fifth Anniversary of Grant Date Number of Shares 1. Grant of Restricted Stock . Pursuant to Section 2.1(c) of the National Commerce Corporation 2017 Equity Incentive Plan (the “ Plan ”), the Company hereby issues to the Participant on the Grant Date an Award consisting of, in the aggregate, the number shares of common stock of the Company, par value $0.01 per share, set forth above on the terms and conditions and subject to the restrictions set forth in this Agreement and the Plan (the “ Restricted Stock ”). Capitalized terms used but not defined herein have the meaning ascribed to them in the Plan. 2. Consideration . The grant of the Restricted Stock is made in consideration of the services to be rendered by the Participant to the Company. 3. Restricted Period; Vesting . 3.1Except as otherwise set forth herein, provided that the Participant does not experience a Termination of Service prior to the applicable vesting date, the Restricted Stock will vest in accordance with the Vesting Schedule set forth above until the Restricted Stock is 100% vested. The period over which the Restricted Stock vests is referred to as the “ Restricted Period .” 3.2Notwithstanding the Vesting Schedule above, if the Participant experiences a Termination of Service due to the Participant’s death or Disability, then one hundred percent (100%) of the unvested Restricted Stock shall vest as of the date of such termination. 3.3 If the Participant experiences a Termination of Service for any reason other than the Participant’s death or Disability at any time before all of the Restricted Stock has vested, then the Participant’s unvested Restricted Stock shall be automatically forfeited upon such Termination of Service, and neither the Company nor any Subsidiary shall have any further obligations to the Participant under this Agreement. 3.4In the event of a Change in Control, the Committee may act with respect to the Restricted Stock in any manner permitted under Section 4.2 of the Plan. 4. Restrictions . Subject to Section 7.2 of the Plan, during the Restricted Period, the Restricted Stock or the rights relating thereto may not be assigned, alienated, pledged, attached, sold or otherwise transferred or encumbered by the Participant. Any attempt to assign, alienate, pledge, attach, sell or otherwise transfer or encumber the Restricted Stock or the rights relating thereto during the Restricted Period shall be wholly ineffective and, if any such attempt is made, then the Restricted Stock will be forfeited by the Participant, and all of the Participant’s rights to such shares shall immediately terminate without any payment or consideration by the Company. 5. Rights as S tock holder; Dividends . 5.1The Participant shall be the record owner of the Restricted Stock from the Grant Date until the shares are sold or otherwise disposed of and shall be entitled to all of the rights of a stockholder of the Company, including, without limitation, the right to vote such shares and, subject to Section 2.4 of the Plan, to receive all dividends or other distributions paid with respect to such shares. Notwithstanding the foregoing, any stock dividends or other stock distributions paid on account of the Restricted Stock shall be subject to the same restrictions on transferability as the shares of Restricted Stock with respect to which they were paid. 5.2The Company shall evidence the Participant’s interest in the Restricted Stock by using a restricted book-entry account in the Company’s stockholder records. Physical stock certificates shall not be issued by the Company in connection with the grant of the Restricted Stock. 5.3If the Participant forfeits any rights that he or she has under this Agreement in accordance with Section 3 of this Agreement, then the Participant shall, on the date of such forfeiture, no longer have any rights as a stockholder with respect to the Restricted Stock and shall no longer be entitled to vote or receive dividends on such shares. 6.
